                         Case 1:20-cv-00086-JRH-BKE Document 16 Filed 03/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LESTER FINLEY, JR.,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV 120-086
                                           V.                                    CASE NUMBER:
                                                                                                     (Formerly CR 119-017)
                  UNITED STATES OF AMERICA,

                                          Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court. This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered this 16th day of March 2021, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as its opinion. Therefore, Petitioner's

                    motion filed pursuant to 28 U.S.C. § 2255 is DENIED. Petitioner is not entitled to appeal in forma

                    pauperis, and a Certificate of Appealability is DENIED. This case stands CLOSED.




           March 16, 2021                                                      John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
